DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 recite “the selected applications”. Examiner respectfully suggests the Applicant’s to consider amending the claim to read “the requested applications”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10 and 19 are independent claim having similar limitations as claim 1 above. Therefore, they are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas et al. (US PGPUB US 2016/0054779 A1) in further view of Potlapally et al. (US 9,557,792 B1), in further view of Bodas et al. (US PGPUB US 2016/0188365 A1) hereinafter “Rajappa” which is the second inventor listed and is hereinafter used for differentiation.

Bodas and Rajappa were cited in the previous Office Action and Potlapally was cited in IDS filed on 10/29/2020. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.

Regarding claim 1, Bodas teaches a method of operating a data processing system (Abstract: managing power and performance of a high performance computing (HPC) system for… allocating the power budget to the job to maintain a power consumption of the HPC system within the power budget and the power and cooling capacity of the HPC system, and executing the job on selected HPC nodes), comprising: 
receiving requests for execution of applications (Fig. 6, Jobs 520; ¶ [0048]: Jobs 520 comprise one or more jobs requested to be run on HPC system 400 by one or more users; ¶ wherein jobs corresponds to applications); 
identifying estimated power demands for execution of each of the applications (Fig. 6, Jobs 520 Power policy, Energy policy; ¶ [0054]: Estimator 413 provides Resource Manager 410 with estimates of power consumption for each job enabling Resource Manager 410 to efficiently schedule and monitor each job requested by one or more job owners (e.g., users)… Other factors that is used by Estimator 413 to create a power consumption estimate include, but are not limited or restricted to, whether the owner of the job permits the job to be subject to a power limit, the job power policy limiting the power supplied to the job (e.g., a predetermined fixed frequency at which the job will run, a minimum power required for the job, or varying frequencies and/or power supplied determined by Resource Manager 410), the startup power for the job, the frequency at which the job will run, the available power to HPC System 400 and/or the allocated power to HPC System 400 ); 
obtaining indications of power consumption maximums for computing modules capable of executing the applications, wherein the power consumption maximums are determined based on minimum operating voltages characterized for successful operation of at least data processing elements of the computing modules while executing the applications ([0032]: Each server rack includes plurality of nodes; [0055]: Calibrator 414 provides a first method of calibration in which every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script) so Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node. In addition, the sample workload is run on each node at every operating frequency of the node; [0057]: wherein by determining an average, maximum power, and minimum power using a sample workload reasonably encompasses determining operating voltages for successful operation); 
wherein the computing assemblies each comprise more than one computing module individually capable of execution of any of the applications ([0032]: Each server rack includes plurality of nodes); and 
selecting among the computing modules of the target computing assemblies to execute the selected applications such that power consumption within each target computing assembly is generally averaged across corresponding computing modules, (¶ [0057]: Power Aware Job Launcher 412 will look at the operating points to select the one which results in highest frequency while maintain the power consumption below the limit; ¶ [0058]: Job Manager 420 is responsible for operating the job within the constraints of one or more power policies and various power limits after the job has been launched; ¶ [0065]: HPPM executes the job on selected HPC nodes. In one embodiment, the selected HPC nodes are selected based on power performance policies. In one embodiment, the selected HPC nodes are selected based on power characteristics of the nodes. In one embodiment, the power characteristics of the HPC nodes are determined based on running of a sample workload. In one embodiment, the power characteristics of the HPC nodes are determined during runtime. In one embodiment, wherein the job is executed on the selected HPC nodes based on power performance policies; ¶ [0068]; [0089]: wherein the HPC facility includes plurality of HPC systems, and the HPC system includes a plurality of interconnected HPC nodes operable to execute a job, defining a soft power limit based on a power budget allocated to the HPC facility, allocating the power budget to the job to maintain an average power consumption of the HPC facility below the soft power limit, executing the job on nodes while maintaining the soft power limit at or below the hard power limit, and allocating the power budget to the job and executing the job on the nodes according to power performance policies.).
While Bodas teaches allocation of a plurality of user jobs to nodes interconnected on a rack server environment based on estimated power demands and node power limits, Bodas does not expressly teach jobs as applications, identifying target computing assemblies from among a plurality of computing assemblies as having sufficient power consumption overhead to support execution of selected applications based on the estimated power demands;
wherein within each of the target computing assemblies, first applications having corresponding estimated power demands higher than second applications are directed to computing modules having lower power consumption maximums.

However, Potlapally teaches a method for power management optimization in which system profiles of a plurality of servers and application workload profiles  are used to determine workload scheduling operations. Potlapally further teaches identifying target computing assemblies from among a plurality of computing assemblies as having sufficient power consumption overhead to support execution of selected applications based on the estimated power demands (Col. 2, 44-46: The various servers may be organized hierarchically in at least some datacenters—e.g., the datacenter may include a number of rooms, each room may include some number of racks, and each rack may house some number of servers; Col. 4, lines 40-63: According to one embodiment, the DPM may be configured to classify servers and/or other computing devices of the data center into categories based on the kinds of workloads that are 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potlapally with the teachings of Bodas to identify servers among racks to classify them based on capacity to determine how to route the applications. The modification would have been motivated because such proactive power optimization operations may prevent situations that could otherwise lead to server shutdown and corresponding disruptions of client applications. Proactive prevention of thermal constraint violations at various computing devices may also help to extend the lifetime of the devices in at least some embodiments.
 jobs as applications wherein within each of the target computing assemblies, first applications having corresponding estimated power demands higher than second applications are directed to computing modules having lower power consumption maximums.

However, Rajappa teaches selection of computational units in a high performance computing (HPC) and using a job scheduler that considers thermal design power (See at least ¶ [0025]). Further, Rajappa teaches not expressly teach jobs as applications (Abstract: A system and method for computing including compute units to execute a computing event, the computing event being a server application or a distributed computing job. A power characteristic or a thermal characteristic, or a combination thereof, of the compute units is determine. One or more of the compute units is selected to execute the computing event based on a selection criterion and on the characteristic.) and wherein within each of the target computing assemblies, first applications having corresponding estimated power demands higher than second applications are directed to computing modules having lower power consumption maximums ([0003] For some systems and computing configurations, virtual and non-virtual, to perform a computing job, task, service, etc., a number of computational units (e.g., compute nodes, processors, processor cores, servers, etc.) may be selected from a distribution of the computational units. For example, in providing a web service, six servers in a web service system may be available, and two servers selected from among the six servers to perform the computation of a particular web service. In another example, a cloud computing task may be performed by selecting a number (e.g., hundreds or thousands) of compute nodes or processors from a computing system having a distribution of compute nodes or processors; [0022]: This The selection of lower or lowest temperature servers may be beneficial for running high-power applications, for example.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rajappa with the teachings of Bodas and Potlapally to further apply scheduling techniques based on power demands and power limits for jobs to applications. The modification would have been motivated as it is a simple substitution of known elements to obtain predictable results.

Regarding claim 2, Bodas teaches further comprising: 
determining the estimated power demands for each of the applications based at least on monitored power consumption during prior execution of each of the applications on one or more representative computing devices (¶ [0054]: Estimator 413 provides Resource 

Regarding claim 3, Bodas teaches further comprising: 
normalizing the power consumption from the prior execution of each of the applications to a percentage of a metric to establish the estimated power demands, wherein the power consumption maximums are normalized to the metric (¶ [0055]: Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order 

Regarding claim 4, Rajappa teaches wherein the power consumption maximums are determined for each of the computing modules based at least on a thermal design power (TDP) adjusted according to results of a performance test executed by each of the computing modules that determines reduced operating voltages for at least processing elements of the computing modules below a specified operating voltage ([0034]: Two types of calibrations are TDP calibration and workload calibration. For TDP calibration, a power-thermal utility may be run to measure maximum or near maximum node power. For workload calibration, because TDP may represent one extreme or worst case, sample workloads that represent user applications may be run to measure the node power. Calibration of nodes can be performed for user-defined frequencies or all plausible frequencies a node can operate at. Node power numbers while running a sample workload and TDP workload operating at each frequency is stored into a database. This calibration data may provide at least three improvements in accuracy in selection of nodes. First, actual power consumption of each node is measured, and that comprehends manufacturing variations. Second, power running sample workloads are very different (mostly lower than TDP power) and closer to power that would be consuming while running actual user application. Third, when subjected to power limit, a user application may not run when processor operates at the highest possible frequency. Calibration data may provide node power estimate for the frequency at which node can operate while power constrained.).

determines reduced operating voltages for at least processing elements of the computing modules below a manufacturer specified operating voltage (¶ [0029] Thermal design power (TDP) specification is a processor specification that provides power and cooling requirement for the processor. Each model number of a processor may have a unique TDP specification. A system designer of a system employing the processors may ensure that the power delivery (VR) and cooling (heat sinks and airflow) solutions are adequate for the specified TDP. The TDP may represent the worst case power requirements for a processor because the manufacturer of the processor may assign a TDP of the worst-case processor of that model number; ¶ [0031]: if a resource manager on the HPC system needs to select 1000 processors for a job, differing power results can occur depending on the particular 1000 processors selected. In an extreme case (A) with the selected processors or parts are all close to actual TDP 202 of 100 W, such will indicate that the job needs approximately 100 KW of power to run. In contrast, a power-aware selection case (B) may lead to selecting 1000 processors or parts closer to actual TDP 202 of 80 W. This means the job power would be approximately 80 KW, or about 20 KW or 20% lower than the aforementioned extreme case (A).)

Regarding claim 5, Bodas teaches further comprising: 
receiving the requests into a workload manager for a rackmount computing system, and distributing execution tasks for the applications to the computing modules comprising blade computing assemblies within the rackmount computing system (¶ [0032]: Each datacenter is managed by a datacenter manager, such as for example, Datacenter Manager 310. Datacenter Manager 310 is the higher managing component of a plurality of server racks. Each 

Regarding claim 7, Potlapally teaches wherein each of the computing modules have corresponding power consumption maximums, and wherein sets of the plurality of computing modules are selected for inclusion into associated computing assemblies based at least on averaging the power consumption maximums on each of the computing assemblies (Col. 4, lines 40-68: According to one embodiment, the DPM may be configured to classify servers and/or other computing devices of the data center into categories based on the kinds of workloads that are most appropriate for the servers or devices, e.g., from a performance-per-watt perspective… high end servers, low end servers, hybrid servers; Claim 17: classify, based at least in part on their respective system profiles, the plurality of servers into a plurality of 

Regarding claim 8, Bodas teaches, wherein each of the plurality of computing modules individually capable of execution of any of the applications comprise similarly provisioned computing modules that differ among processor core voltages determined from one or more performance tests executed on the similarly provisioned computing modules (¶ [0055]: Calibrator 414 calibrates the power, thermal dissipation and performance of each node within HPC System 400. Calibrator 414 provides a plurality of methods for calibrating the nodes within HPC system 400. In one embodiment, Calibrator 414 provides a first method of calibration in which every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script) so Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

Regarding claim 9, Rajappa teaches further comprising: 
distributing for execution first ones of the applications having higher estimated power demands to first ones of the plurality computing modules having lower power limit properties and distributing for execution second ones of the applications having lower estimated power demands to second ones of the computing modules having higher power limit properties ([0046] Continuing with this example, the selection of "n" servers of the multiple servers to run a web service application or other application may be based, in part, on the thermal characteristics or thermal profile. The selection of lower or lowest temperature .

Regarding claim 10, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, Bodas teaches wherein each of the plurality of computing modules have corresponding power consumption maximums, and wherein each of the plurality of blade assemblies comprises a plurality of computing modules each comprising a processing system capable of executing the applications (¶ [0055]: every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script)).

Regarding claim 17, it is a system type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a system type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above for claim 1. Further, Bodas teaches the additional limitations of an apparatus comprising: one or more computer readable storage media (¶ [0093]: computer readable medium); program instructions stored on the one or more computer readable storage media that, based at least in part on execution by a control system (¶ [0093]: A computer readable medium having stored thereon sequences of instruction which are executable by a system, and which, when executed by the system, cause the system to perform a method).
 
In addition, Rajappa teaches wherein the maximums are based on a TDP (¶ [0025]: When subjected to a power limit, a job scheduler may require or benefit from an estimate for power needed to run the distributed computing job. Conventionally, any estimation of power is based upon the maximum thermal design power (TDP) specification of the nodes or processors. For most applications, actual power consumption by most components and nodes of the distribution is likely to be lower than the specified TDP. A job scheduled based upon specified TDP power estimation (higher) is likely to wait longer in a queue).

Regarding claim 20, Bodas teaches wherein the estimated power demands for each of the applications are determined by at least monitoring power consumption during prior execution of the applications on one or more computing devices, and comprising further program instructions, based at least in part on execution by the control system, direct the control system to at least: 
	normalize the power consumption from the prior execution to a percentage of TDP of the one or more computing devices to establish the estimated power demands (¶ [0055]: Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

	In addition, Rajappa teaches determine the TDP maximums based on characterized operating voltages for processing elements of the computing modules established at levels below manufacturer specified levels resultant from one or more performance tests executed by the computing modules (¶ [0029]: Thermal design power (TDP) specification is a processor specification that provides power and cooling requirement for the processor. Each model number of a processor may have a unique TDP specification. A system designer of a system employing the processors may ensure that the power delivery (VR) and cooling (heat sinks and airflow) solutions are adequate for the specified TDP. The TDP may represent the worst case power requirements for a processor because the manufacturer of the processor may assign a TDP of the worst-case processor of that model number. Nevertheless, when a user system employing processors supports a processor model number “xyz” with say .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas, Potlapally, and Rajappa as applied to claim 1, in further view of Shrivastava et al. (US 2010/0287018 A1).

Regarding claim 6, Rajappa teaches further comprising: 
determining the target assemblies from among the plurality of computing assemblies as having sufficient power consumption overhead to support execution of the selected applications based on the target computing assemblies identified as falling below a particular requirement of a ratio of airflow to power consumed in cubic feet per minute per kilowatt (CFM/kW) (¶ [0045]: The thermal criterion may be a lower or lowest temperature criterion, a higher or highest temperature, or other thermal criterion. In a particular example, a system for computing may be multiple server systems (e.g., hundreds of server systems) for web services or other applications. Thermal characteristic(s) or a temperature profile of the distribution of the multiple server systems may be obtained. In the measurement or calibration, a sample application may be executed on the servers. Temperature variations server-to-server may be due, in part, to manufacturer component variations of the servers. In many cases servers are cooled by blowing air on heat sinks or components. In many cases temperature of air that is used for cooling varies based upon physical location of components and physical servers in racks and datacenter. This variation also contributes to variation in temperature of components and servers; ¶ [0046]: Continuing with this example, the selection of “n” servers of the multiple servers to run 
Bodas, Potlapally and Rajappa do not expressly teach airflow to power consumed in cubic feet per minute per kilowatt (CFM/kW).

However, Shrivastava teaches airflow to power consumed in cubic feet per minute per kilowatt (CFM/kW) ([0049]: The input data includes a list of racks with rack powers and airflow rates ( cfm/kW), type of coolers with cooling airflow (cfm), power zone configurations and the desired cooling redundancy or target air ratio)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shrivastava with the teachings of Bodas, Potlapally and Rajappa to measure cubic feet per minute per kilowatt. The modification would have been motivated by the desire of ensuring efficient server functionality.
	
Regarding claim 15, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Justice et al. (US 2015/0375113 A1) See at least Abstract, [0016-22], [0041], [0048], [0092], and [0094]
Kadloor et al. (US 2018/0293084 A1) See at least [0017] and [0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195